Citation Nr: 0622186	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to March 14, 1990 
for service connection for postgastrectomy syndrome, 
postoperative peptic ulcer disease.  

2.  Entitlement to an effective date prior to March 14, 1990 
for a total rating on the basis of individual unemployability 
due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from January 1965 to June 
1965, and from June 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for 
"postgastrectomy syndrome, postoperative peptic ulcer 
disease," and TDIU.  In each case, the RO assigned an 
effective date of March 14, 1990.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter, received in January 2006, the veteran's 
representative raised the issue of whether an RO rating 
decision, dated in May 1974, which denied a claim for service 
connection for postoperative residuals, duodenal ulcer, was 
based on clear and unmistakable error (CUE).  See 38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 38 C.F.R. § 3.105(a) (2005).  

The Board finds that the CUE claim is "inextricably 
intertwined" with the claims for earlier effective dates that 
are currently on appeal.  See generally Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Accordingly, the claims for earlier effective 
dates for service connection for postgastrectomy syndrome, 
postoperative peptic ulcer disease, and TDIU, must be 
deferred pending the foregoing actions.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim that the RO 
rating decision dated May 13, 1974 was 
based on clear and unmistakable error 
(CUE).  If the determination is adverse 
to the veteran, he should be provided 
with his appellant rights and given an 
opportunity to appeal.  Thereafter, if 
he perfects an appeal on this issue it 
should be returned to the Board for 
appellate consideration.  

2.  Address the issues of entitlement to 
an effective date prior to March 14, 
1990, for the grant of service connection 
for postgastrectomy syndrome, 
postoperative peptic ulcer disease, and 
for the grant of TDIU, to potentially 
include readjudicating these claims with 
due consideration of any additional 
evidence received since the time of the 
most recent supplemental statement of the 
case issued for these claims in September 
2005.  If either of the determinations 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



